NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

PETR STRANSKY,

Plaintiff,
Civil Action No. 18-15929 (MAS) (LHG)
¥V.

MEMORANDUM OPINION
PENNYMAC HOLDINGS, LLC, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon two motions: Defendants Powers Kit, LUC
(“Powers Kirn”), Michael P. MeNeil (“McNeil”), Sarah E. Powers (“Powers”), and Frances M.
Kelly’s (“Kelly”) (collectively, “Powers Kirn Defendants”) Motion to Dismiss (ECF No. 18); and
PennyMac Holdings, LLC (“PennyMac”), Lauren E. O’Donnell, (“O’Donnell”), Blank Rome LLP
(“Blank Rome”), and Michael P. Trainor’s (“Trainor”) (collectively, “PennyMac Defendants”)
Motion to Dismiss (ECF No. 20). Plaintiff Petr Stransky (“Plaintiff”) opposed both motions in
one brief (ECF No. 30), and Powers Kirn Defendants and PennyMac Defendants separately replied
(ECF Nos. 31, 32). The Court has carefully considered the parties’ submissions and decides the
matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below,

the Court grants Powers Kirn Defendants’ and PennyMac Defendants’ Motions to Dismiss.
IL BACKGROUND!

Plaintiff owns Lots 28 and 29 in Howell, New Jersey. (Am. Compl. § 12, ECF No. 9.) On
March 3, 2006, Peter Stransky” executed a promissory note and mortgage (the “Note”) to Mortgage
Electronic Registration Systems, Inc. (“MERS”) for only Lot 29. (Id. §§ 13, 20 (emphasis added).)
The Note was assigned twice. (/d. § 15.) On October 19, 2011, the mortgage was assigned to
JPMC Specialty Mortgage, LLC (“JPMC”). (id.) On August 15, 2013, Plaintiff filed for
bankruptcy, and his bankruptcy filing only addressed Lot 29. (Ud. § 16.) Plaintiff's bankruptcy
was discharged on November 27, 2013. (Id. § 17.) The Note was assigned again on
January 10, 2014 to PennyMac. (Jd. { 18.)

On March 12, 2014. Powers Kirn filed a civil action (the “Foreclosure Action”) in New
Jersey Superior Court on behalf of PennyMac in order to foreclose on the Note. (/d. § 20.) The
Complaint included a Certification of Diligent Inquiry signed by McNeil. (Id, § 21.) Through
Powers Kirn, PennyMac filed a notice of Jis pendens on March 18, 2014, notifying Plaintiff of the
pendency of the Foreclosure Action. (Id. § 22.) Plaintiff alleges Lot 28 was never mortgaged

through MERS or assigned to JPMC or PennyMac. (Jd. § 23.) Plaintiff also alleges PennyMac

 

| For the purpose of this motion to dismiss, the Court accepts as true all well-pled facts in the
Amended Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

? Petr Stransky is the named Plaintiff in this matter. The Amended Complaint, however, references
a “Peter Stranksy” without clarifying whether Petr and Peter are the same person or the relationship
between Petr and Peter. (See Am. Compl. § 12.) The Court notes that Plaintiff references an
appeal filed by Petr and a decision on that appeal rendered by the New Jersey Superior Court,
Appellate Division, on March 29, 2018. (Id. §§ 21, 30.) PennyMac Defendants attached a copy
of that decision as an exhibit to their motion. (See PennyMac Defs.’ Mot. to Dismiss, Ex. D (the
“Appellate Division Opinion”), ECF No. 20-6.) That decision explains that the Appellant's “first
name is spelled ‘Petr.’ His illegible signature on the [Note [documents] appear above the
typewritten name, ‘Peter’ Stransky.” (id. at 2.n.1.) For the purposes of deciding the instant
motions, the Court assumes Petr and Peter are the same person. If Plaintiff files a second amended
complaint, Plaintiff must clarify the relationship between Petr and Peter.

i)
litigated the Foreclosure Action as if it encompassed Lot 28 and Lot 29 despite knowing Lot 28
was not included in the Note. (/d. § 24.)

On August 14, 2015, the Honorable Paul Innes, P.J.Ch., granted PennyMac a final
judgment in the sum of $434,709.74, which foreclosed on both Lots 28 and 29. (id. § 26.) The
Clerk of Superior Court issued a Writ of Execution the same day, ordering the Monmouth County
Sheriff to sell the premises to pay the final judgment. (Id. § 27.) The Writ of Execution applied
to Lot 28 and Lot 29. (Jd.) The Monmouth County Sheriff issued a sale notice of foreclosure
listing both lots to be sold. (Id. { 29.)

On November 20, 2015, Blank Rome appeared as counsel for PennyMac in the Foreclosure
Action. (/d. 28.) Plaintiff appealed Judge Innes’s final judgment to the New Jersey Superior
Court, Appellate Division (the “Appellate Division”). (Jd. § 30; See Appellate Decision Op.; see
also PennyMac Holdings, LLC v. Stransky, No. A-0504-15T2, 2018 WL 1526103, at *1 (N.J.
Super. Ct. App. Div. Mar. 29, 2018) (“Defendant Peter Stransky appeals from a September 5, 2014
order entering summary judgment and an August 14, 2015 final judgment.”).)° Plaintiff alleges
the “Appellate Division vacated the Final Judgment because the Defendants had sought to
foreclose on Lot 28 even though Lot 28 was never part of any mortgage.” (Am. Compl. § 31.)
The Appellate Division wrote:

With one exception, we find defendant’s arguments devoid of

sufficient merit to warrant discussion in a written opinion. ... The
exception is the variance in the lot numbers between the mortgage

 

3 “As a general matter, a district court ruling on a motion to dismiss may not consider matters
extraneous to the pleadings. ... However, an exception to the general rule is that a document
integral to or explicitly relied upon in the complaint may be considered without converting the
motion [to dismiss] into one for summary judgment.” Jn re Burlington Coat Factory Sec. Litig.,
114 F.3d 1410, 1426 (3d Cir. 1997) (alteration in original) (internal citations and quotation marks
omitted). The Court, accordingly, considers the Appellate Division’s decision in PennyMac

Holdings, LLC because Plaintiff explicitly relies upon it in his Complaint. (See Am. Compl. {[ 30,
31.)
and the final foreclosure judgment. The mortgage refers only to Lot

29: the final judgment refers to Lots 28 and 29. Although the legal

description is consistent in the mortgage and final judgment, we

cannot determine from the appellate record whether the legal

description is that of Lot 28 or both Lots 28 and 29.
PennyMac Holdings, LLC, 2018 WL 1526103, at *3 (citation omitted). The Appellate Division
remanded the matter with instructions to resolve the discrepancy between the mortgage and the
final foreclosure judgment. Jd.

On October 8, 2018, Plaintiff filed a five-count complaint against Defendants in New
Jersey Superior Court, Monmouth County, Law Division. (Notice of Removal § 1, ECF No. 1.)
On November 8, 2018, Blank Rome and PennyMac removed the action to this Court. (See
generally Notice of Removal.) On January 9, 2019, Plaintiff filed the instant Amended Complaint,
and, on January 21, 2019, filed a Motion to Amend. (PI.’s Mot. to Amend, ECF No. 11.)

On January 25, 2019, Howell Township filed a Motion to Intervene to “protect its interest
in maintaining the integrity of the subdivision approval process|,]” and arguing that Plaintiff
illegally subdivided his property. (Mot. to Intervene 1, ECF No. 14-1.) On January 30, 2019, in
light of Plaintiff's Amended Complaint, which is now the Operative Complaint, the Court
terminated Powers Kirn’s Motion to Dismiss. (Order, ECF No. 15.)

Plaintiff alleges that from 2014 to 2018, “Defendants sent him at least twenty monthly
statements attempting to collect on the debt owed for Lot 28. (Am. Compl. § 59.) Plaintiff brings
five causes of action against Defendants: (1) fraud; (2) breach of implied covenant of good faith

and fair dealing; (3) malicious prosecution; (4) violations of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692(e) ef seq.; and (5) intentional infliction of emotional distress.

 

4 Plaintiff defines “Defendants” to include Powers Kirn Defendants and PennyMac Defendants.

(Am, Compl. at 1.) The Court also refers to Powers Kirn Defendants and Penny Mac Defendants
collectively as “Defendants.”
(id. §§ 35-71.) Plaintiff claims “Defendants violated the FDCPA [by] .. . [falsely representing
the amount of debt owed by Plaintiff... by sending monthly statements to collect on debt owed
on Lot 28” and by “using false representations and deceptive means in attempts to collect on
Plaintiff's debt”. Ud. { 59.)

On February 1, 2019, Powers Kirn Defendants filed the instant motion, arguing Plaintiff
failed to state a claim and that the Court lacks jurisdiction. (See Powers Kirn Defs.’ Mot. to
Dismiss (“PKMTD”), ECF No. 18.) On February 6, 2019, PennyMac Defendants also moved to
dismiss, advancing many of the same arguments as Powers Kirn Defendants. (Compare id., with
PennyMac Defs.’ Mot. to Dismiss (“PMMTD”), ECF No. 20.) Plaintiff filed a single opposition
brief to both motions to dismiss. (Pl.’s Opp’n Br., ECF No. 30.) On March 5, 2019, Defendants
separately replied. (PennyMac Defs.’ Reply Br., ECF No. 31; Powers Kirn Defs.’ Reply Br., ECF
No. 32.)
if. LEGAL STANDARD

A district court must conduct a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of C ivil Procedure 12(b)(6).° See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). The Court must take note of the elements a plaintiff must plead to state a claim:
review the complaint to strike conclusory allegations; and accept as true all of the plaintiff's
well-pled factual allegations while “constru[ing] the complaint in the light most favorable to the
plaintiff.” Id.; see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). In accepting
the plaintiff's factual allegations, the court may ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-harmed-me.” Ashcroft v. Iqbal, 556 U.S.

662. 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, the Court

 

5 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
must determine “whether the facts alleged in the complaint are sufficient to show that the plaintiff
has a ‘plausible claim for relief.” Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). A
facially plausible claim “allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Jd. at 210 (quoting Iqbal, 556 U.S. at 678). Ona motion to
dismiss for failure to state a claim, the “defendant bears the burden of showing that no claim has
been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

Ill. DISCUSSION

Defendants advance numerous arguments in support of their respective Motions to
Dismiss. (See generally PMMTD; PKMTD.) Despite the abundance of arguments, the Court
limits its analysis to Defendants’ arguments related to Plaintiff's FDCPA claims because they
appear to be dispositive of the Court’s subject matter jurisdiction.

When Blank Rome and PennyMac removed the action from New Jersey Superior Court,
they alleged that the Court had subject matter jurisdiction pursuant to “28 U.S.C. § 1331 [(“Section
1331”)], and [that the matter] .. . may be removed . . . pursuant to the provision of 28 U.S.C.
§ 1441(a) because Count IV of the Complaint alleges violations against all named defendants
under the” FDCPA. (Notice of Removal § 5.) Blank Rome and PennyMac also invoked the
Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367. (Ud. { 6.) Plaintiff's Amended
Complaint does not address the Court’s subject matter jurisdiction. (See generally Am. Compl.)

Section 1331 provides the Court with “original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.” 28 U S.C. § 1331. The Court, accordingly,
has original jurisdiction over this matter because the FDCPA is a law of the United States.

When a district court has dismissed all claims over which it had original jurisdiction, the

Court has the discretion to decline to exercise jurisdiction over the remaining state law claims. See
28 U.S.C. § 1367(c) (“[t]he [Court] may decline to exercise supplemental jurisdiction over a claim
under subsection (a) if. . . [it] has dismissed all claims over which it has original jurisdiction. . . .”)
The Third Circuit has advised that “where the claim over which the district court has original
jurisdiction is dismissed before trial, the district court must decline to decide the pendent state
claims unless considerations of judicial economy, convenience, and fairness to the parties provide
an affirmative justification for doing so.” Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788
(3d Cir. 1995) (emphasis added) (citations omitted). Thus, if Plaintiff's FDCPA claims are
dismissed with prejudice, the Court will have to address whether to exercise supplemental
jurisdiction over Plaintiff's state law claims. While the Court does not reach the supplemental
jurisdiction analysis at this juncture, the Court notes that the wealth of arguments Defendants
advance in support of their respective motions strongly suggest that the Court should not exercise
supplemental jurisdiction over Plaintiff's state law claims.

A. The Parties’ Positions

PennyMac Defendants advance two arguments targeting Plaintiff's FDCPA claims.
(PMMTD 24-26.) First, PennyMac Defendants argue that Plaintiff's FDCPA claims are barred by
the FDCPA’s one-year statute of limitations. (/d. at 24.) PennyMac Defendants highlight a
potential discrepancy in Plaintiffs facts. (id.) Per PennyMac Defendants, Plaintiff asserts
PennyMac Defendants “sought to collect a debt on Lot 28 by sending monthly statements from
2014 through 2018[.] [bJut the Writ of Execution, which referenced Lot 28, was initially filed with
the Final Judgment on August 14, 2015.” (/d.) Asa result, PennyMac Defendants argue any claim
arising from the reference to Lot 28 in the Foreclosure Action expired in 2016. (U/d.) PennyMac
Defendants also argue that the monthly statements sent to Plaintiff from 2014 to 2018 were not

continuing violations of the FDCPA because they were new communications concerning an old
claim, which do not start a new period of limitations. (Ud. (citing Hua v. PHH Mortg., No. 14-
7821. 2015 WL 5722610, at *4 (D.N.J. Sept. 29, 2015)).) PennyMac Defendants’ second
argument is that Blank Rome, O’Donnell, and Trainor are not “debt collectors” as defined in the
FDCPA. (id. at 25.)

Powers Kirn Defendants argue Plaintiff's FDCPA claims should be dismissed for similar
reasons as the PennyMac Defendants. (PKMTD 11-13.) Specifically, Powers Kirn Defendants
argue:

Plaintiff's amended complaint alleges that liability under the

[FDCPA] is rooted in the fact that the Foreclosure Action contained

a reference to Lot 28 and [Plaintiff] is suggesting that any deviation

in the description of the land covered by the [Note] gives rise to

liability starting from the filing of [the| Foreclosure Action

complaint and going forward infinitely into the future.
(Id. at 12.) Powers Kirn Defendants claim that because the Foreclosure Action commenced on
March 12, 2014, any liability under the FDCPA expired on March 12, 2015. (Ud. at 12-13.)

Plaintiff agrees that the FDCPA sets a one-year statute of limitations but contends that his
claims are not time-barred. (Pl.’s Opp’n Br. 5-7.) Plaintiff argues that Defendants’ actions
violating the FDCPA were independent of the Foreclosure Action and continued through 2018.
(id. at 7.) Plaintiff clarifies that the actions constituting FDCPA violations were the twenty
monthly statements Defendants sent to Plaintiff beginning in 2014 and continuing until 2018. (/d.)
Plaintiff cites to Brown v. Urden Law Offices PC, No. 11-2697, 2011 WL 4011411 (E.D. Pa. Sept.
9, 2011), and Jones v. Investment Retrievers, LLC, No 10-1714, 2011 WL 1565851 (M.D. Pa. Apr.

25, 2011), in support of his argument that Defendants’ FDCPA violations were independent of the

Foreclosure Action.
B. Plaintiff Failed to State a FDCPA Claim

A plaintiff bringing a FDCPA claim must establish that “(1) [he] is a consumer, (2) the
defendant is a debt collector, (3) the defendant's challenged practice involves an attempt to collect
a ‘debt’ as the [FDCPA] defines it, and (4) the defendant has violated a provision of the FOCPA
in attempting to collect the debt.” Barbato y. Greystone All., LLC, 916 F.3d 260, 265 (3d Cir.
2019) (quoting St. Pierre v. Retrieval-Masters Creditors Bureau, Inc., 898 F.3d 351, 358 (3d Cir.
2018)). As explained below, the Court finds that Plaintiff has failed to state a claim for a FDCPA
violation for two independent reasons.

Je Plaintiff Failed to Establish that Defendants are Debt Collectors
The FDCPA defines a “debt collector” as any person:

[(1)] [W]ho uses any instrumentality of interstate commerce or the

mails in any business the principal purpose of which is the collection

of any debts, or [(2)] who regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or

due another.
15 U.S.C. § 1692a(6).° Here, Plaintiff alleges no facts to support a claim that any of Defendants’
“principal purpose” is the collection of debts, nor does Plaintiff allege facts to support a claim that
any of the Defendants “regularly collects or attempts to collect” debts. Plaintiff, instead, alleges
that “PennyMac and its representatives, Powers Kirn and Blank Rome, are precisely the sort of
debt-collector Congress intended for consumers to be protected against by the FDCPA.” (Am.

Compl. 458.) This statement is the type of legal conclusion the Court may ignore, especially when

Plaintiff advances no facts to support the conclusion. Iqbal, 556 U.S. at 678. The Court,

 

6 The FDCPA also includes two alternate definitions of a “debt collector” that do not appear to be
applicable in this instance. See 15 U.S.C. 1692a(6).
accordingly, finds Plaintiff failed to adequately plead that Defendants are “debt collectors” within
the meaning of the FDCPA.’

a Plaintiff's FDCPA Claims Do Not Satisfy Rule 8

Rule 8(a) requires a complaint to contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). A motion to dismiss under Rule 12(b)(6)
may be granted if a court concludes the plaintiff has failed to set forth fair notice of what the claim
is and the grounds upon which it rests. Twombly, 550 U.S. at 555. Courts in this district have held
“group pleading” does not satisfy Rule 8 because it does not place the defendants on notice of the
claims against them. See e.g., Sheeran v. Blyth Shipholding S.A., No. 14-5482, 2015 WL 9048979,
at *3 (D.N.J. Dec. 16, 2015) (explaining that group pleading fails to put defendants on notice).

Here, Plaintiff alleges that Defendants violated the FDCPA, but Plaintiff does not specify
which defendants sent the statements that allegedly violated the FDCPA. When the Court accepts
as true Plaintiff's claim that all of the Defendants were responsible for the monthly statements,
Plaintiff's claim becomes implausible based on Plaintiff's other allegations. For example, Plaintiff
alleges that Blank Rome’s involvement in the facts giving rise to this suit began in November
2015. (Am. Compl. § 28.) Thus, it is implausible that Blank Rome was responsible for the
monthly statements in 2014.

3. Defendants Have Not Established that Plaintiff's FDCPA Claims are
Barred by the Statute of Limitations

“A statute of limitations defense is an affirmative defense that a defendant must usually

plead in his [or her] answer.” Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015). A statute of

 

7 Because briefing on the instant motions finished fifteen days prior to the Supreme Court’s
decision in Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029 (2019), the parties did not have
the opportunity to brief the impact of the holding in that matter on Plaintiff's claims. The Court,
accordingly, does not comment on what impact. if any, Obduskey has on Plaintiff's claims.

10
limitations defense can also be raised via a Rule 12(b)(6) motion “if the time alleged in the
statement of a claim shows that the cause of action has not been brought within the statute of
limitations.” Id. (quoting Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)). The Court may
only grant the instant motion “if the face of the complaint demonstrates that the plaintiff's claims
are untimely.” Jd.

The FDCPA imposes a one-year statute of limitations on claims arising from violations of
the statute.® 15 U.S.C. § 1692k(d) (providing that “[a]n action to enforce liability created by this
subchapter may be brought . . . within one year from the date on which the violation occurs.”).
The Court, accordingly, may only grant Defendants’ motions on the basis of the FDCPA’s statute
of limitations if the face of the Complaint demonstrates that Plaintiff's FDCPA claims arose prior
to October 8, 2017.

Plaintiff alleges that Defendants violated 15 US.C. § 1692(e)(2)(A) by “[flalsely
representing the amount of debt owed by Plaintiff... by sending monthly statements to collect on
debt owed on Lot 28[.]” (Am. Compl. § 59.) Plaintiff also alleges that Defendants violated 15
U.S.C. § 1692(e)(10) by “using false representations and deceptive means in attempts to collect
on Plaintiff's debt.” (/d.) Defendants construe Plaintiff's FDCPA claims to be inextricably linked
to the Foreclosure Action such that the statute of limitations began to run on March 12, 2014 (when

the Foreclosure Action was initiated) or on August 14, 2015 (when the Writ of Execution was filed

 

8 When an FDCPA claim is premised upon allegations of improper pursuit of debt collection
litigation, Courts are split as to when the statute of limitations begins to run. Schaffhauser v.
Citibank (S.D.) N.A., 240 F. App’x 128, 130 (3d Cir. 2009). The Third Circuit has acknowledged
a circuit split as to when the FDCPA’s statute of limitations begins to run: some have held claims
accrue upon the filing of the underlying litigation action, Naas vy. Stolman, 130 F.3d 892, 893 (9th
Cir. 1997), whereas others use the date when the debtor was served with the complaint, Johnson
y. Riddle. 305 F.3d 1107, 1113 (10th Cir. 2002). Schaffhauser, 340 F. App’x at 130-31. In this
case, the method adopted does not change the outcome.

11
in the Foreclosure Action). Thus, per Defendants, Plaintiff's FDCPA claims are barred by the
FDCPA’s statute of limitations because the one-year period expired in 2015 or 2016.

Defendants’ positions appear to have merit because when an alleged FDCPA violation is
based on actions arising out of a lawsuit to collect a debt, the violation “occurs either on the date
the lawsuit is filed . . . or on the date that the complaint is served upon the plaintiff.” Schaffhauser
vy. Burton Neil & Assocs., No. 05-02075, 2008 WL 857523, at *2 (M.D. Pa. Mar. 27, 2008), aff'd
sub nom., Schaffhauser v. Citibank (S.D.) N.A., 340 F. App’x 128 (3d Cir. 2009); Parker v.
Pressler & Pressler, LLP, 650 F. Supp. 2d 326, 338 (D.N.J. 2009). “The course of litigation is
not. in itself, a ‘continuing violation’ of the FDCPA[,]” and “new communications concerning an
old claim do not start a new limitations period.” Parker, 650 F. Supp. 2d at 341 (quoting Campos
v. Brooksbank, 120 F. Supp. 2d 1271, 1274 (D.N.M. 2000)) (internal alterations omitted).

On the other hand, Plaintiff argues that Defendants’ conduct in violation of the FDCPA is
distinct from the Foreclosure Action and continued until 2018. When Plaintiff's allegations are
viewed through this lens, Plaintiff's allegations would satisfy the principle that “[c]onduct which
independently violates the FDCPA . . . is actionable if it falls within the limitations period, even if
undertaken in pursuit of litigation that was filed outside the limitations period.” Brown v. Udren
Law Offices PC, No. 11-2697, 2011 WL 401141 1, at *6 (E.D. Pa. Sept. 9, 2011) (emphasis added).
Put another way, to the extent Plaintiff's FDCPA claims are based on Defendants sending Plaintiff
monthly statements that are unrelated to the Foreclosure Action, the statements that Defendants
sent within one year prior to the initiation of the instant action may not be barred by the FDCPA’s
statute of limitations. The Amended Complaint does not indicate which of the approximately

twenty statements were sent after October 8, 2017. The Court, nevertheless, can infer that at least
one statement was sent after that date because Plaintiff alleges that monthly statements were sent
in 2018.

Plaintiff's view of the case, however, is challenged by Plaintiff's allegations that
Defendants’ actions “resulted in Plaintiff incurring numerous costs, and having property not
mortgaged through [Defendants] listed in a Public Sheriff Sale and [Plaintiff being] threatened
with the immediate loss of his property.” (Am. Compl. 60.) By linking the alleged harm arising
from the Foreclosure Action, Plaintiff undermines his position that the monthly statements were
independent from that litigation and should be treated as such for statute of limitations purposes.
Ultimately, because the Court cannot conclude that the face of the Complaint demonstrates that
Plaintiff's FDCPA claims are barred by the statute of limitations, the Court cannot find that
Plaintiff's FDCPA claims are subject to dismissal on those grounds.

Iv. CONCLUSION

In sum, the Court finds that Plaintiff's FDCPA claims fail because (1) Plaintiff has not
adequately alleged that Defendants are “debt collectors” and (2) Plaintiff failed to satisfy Rule 8.
The Court does not reach Defendants’ remaining arguments for dismissal or address the merits of
Plaintiff's state law claims. The Court, accordingly, grants Powers Kim Defendants’ and
PennyMac Defendants’ Motions to Dismiss. Because Plaintiff may be able to address the pleading
deficiencies identified or the reasons set forth above, the Court grants Plaintiff leave to amend, An
order consistent with this opinion will be entered.

s/ Michael A. Shipp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019

13
